DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Disabled and Elderly Health Programs Group
7500 Security Boulevard, Mail Stop S2-14-26
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

Letter Summary
This letter clarifies some methods by which HCBS waivers under section 1915(c) may aid in the
transitioning of individuals from institutional settings to their own home in the community
through coverage of one-time transitional expenses. This clarification was promised in the HHS
New Freedom Report to the President.
SMDL #02-008
May 9, 2002
Dear State Medicaid Director:
Medicaid home and community-based services (HCBS) waivers are the statutory alternative to
institutional care. Many states have found in HCBS waivers a cost-effective means to implement
a comprehensive plan to provide services in the most integrated setting appropriate to the needs
of individuals with disabilities.
However, individuals seeking a return to the community from institutions are faced with many
one-time expenses, and many states are unclear about the extent to which waivers cover
transition costs. Examples of those expenses include the cost of furnishing an apartment, the
expense of security deposits, utility set-up fees, etc. Other states have expressed interest in
having the waivers pay for apartment/housing rent. This letter is designed to answer such
questions.
Federal funding under Medicaid HCBS waivers is not available to cover the cost of rent. States
may offset rental expenses from state-only funds that augment federal HCBS resources, but
federal financial participation (FFP) for such a purpose is not available for any
apartment/housing rental expenses.
As the HHS Report for the President’s New Freedom Initiative stated, however, states may
secure federal matching funds under HCBS waivers for one-time, set-up expenses for individuals
who make the transition from an institution to their own home or apartment in the community,
such as security deposits, that do not constitute payment for housing rent.

Page 2 – State Medicaid Director
States may pay the reasonable costs of community transition services, including some or all of
the following components:
•
•
•
•

Security deposits that are required to obtain a lease on an apartment or home;
Essential furnishings and moving expenses required to occupy and use a community
domicile;
Set-up fees or deposits for utility or service access (e.g. telephone, electricity, heating);
Health and safety assurances, such as pest eradication, allergen control or one-time cleaning
prior to occupancy.

By reasonable costs, we mean necessary expenses in the judgment of the state for an individual
to establish his or her basic living arrangement. For example, essential furnishings in the above
context would refer to necessary items for an individual to establish his or her basic living
arrangement, such a bed, a table, chairs, window blinds, eating utensils, and food preparation
items. We would not consider essential furnishings to include diversional or recreational items
such as televisions, cable TV access or VCRs.
States that choose to include community transition services in their HCBS waivers must
demonstrate that this service, in combination with other services furnished under the waiver,
would be cost-neutral to the Medicaid program. (In the streamlined HCBS waiver format, this
cost neutrality is demonstrated in appendix G.) To be eligible for FFP, the service must be
included in the individual’s written plan of care (service plan) and fit within the service
definitions established by the state.
For more than three years CMS has awarded “Nursing Facility Transition Grants” to states in
which transition costs have been paid from grant funds. Those states found that coverage of
transition expenses has been manageable, cost-effective and has greatly facilitated the
expeditious integration of individuals into their communities from prior institutional living
arrangements. Contacts and other relevant information about those states may be found on the
CMS website.
Any questions concerning this letter may be referred to Mary Jean Duckett at (410) 786-3294.
Sincerely,
/s/
Dennis G. Smith
Director

Page 3 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

